EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of June 28, 2022, has been received and entered into the electronic case file. 
The amendment to the reproductions, which directed cancelation of the non-elected figures, acts to overcome the previously given objection to the reproductions.  The objection has now been withdrawn. The reproductions are now made up of Figs. 2.1-3.7.
The amendment to the figures descriptions acts to overcome the previously given objection to the figures descriptions.  The objection has now been withdrawn.
The amendment to the title, which made the title consistently “Piece of Jewelry”,  acts to overcome the previously given objection to the title.  The objection has now been withdrawn.
The amendment to the specification, which canceled extraneous language, acts to overcome the previously given objection to the specification.  The objection has now been withdrawn.
Examiner’s Amendment to the Specification
The following amendments to the specification have been made:
The application contains at least one color drawing or color photograph. The specification has been amended to include the following language as the first paragraph of the brief description of the drawings section:
--The file of this patent contains at least one drawing/photograph executed in color. Copies of this patent with color drawing(s)/photograph(s) will be provided by the Office upon request and payment of the necessary fee.--
In the amended specification filed June 28, 2022, applicant improperly canceled the language “Design No.” and numerals that represent the design numbers from the specification. 37 C.F.R. 1.1021(a)(8) and Hague Rule 7(3)(v) state that it is mandatory to include the number of industrial designs in the international design application. For proper form, the Product Indication section which reads “Products: Finger rings” has been canceled and the following has been substituted therefor:
--Design No./Products:
2-3. Finger Ring--
Examiner’s Amendment to the Claim
In accordance with the amendment to the title, the claim has been amended as follows so the application consistently uses the U.S. spelling of “jewelry” instead of “jewellery”.
CLAIM: The ornamental design for a piece of jewelry as shown and described.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922